ALLOWABLE SUBJECT MATTER
Claims 1, 6, 8, 9, 11, 13-14, and 18-27 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner's statement of the reasons for allowance:
The base claim is claim 1.
The present claims are deemed allowable over the references since the references do not disclose or render obvious a sheet having a laminate comprising a pressure-sensitive adhesive layer comprising two groups of thermally conductive particles in the recited size ranges and having the recited thermal resistance in conjunction with a non-adhesive layer having a specified arithmetic mean surface roughness Ra such that the thermally conductive adhesive sheet has one adhesive face and one non-adhesive face.  Additionally, the non-adhesive layer is not a release liner (separator layer) as defined in the specification (see p. 8, [0018]).
While Horigome (U.S. Pub. 2006/0134406) discloses a thermally-conductive pressure-sensitive adhesive sheet combined with a non-adhesive top-coat layer having a surface roughness Rz within the range of Ra as claimed, the reference does not teach or suggest including thermally conductive particles in the adhesive layer composition.
While Blumenschein (U.S. Pub. 2005/0124731) describes an adhesive with a silica matting agent with a particle size of 1 to 10 microns and a silica texturing agent of particle size 10 to 200 microns, Blumenschein does not teach or suggest that the adhesive sheet have a thermal conductivity within the claimed range.  Furthermore, the 
JP 2007-332293A describes a self-adhesive label having a pressure-sensitive adhesive layer, a base layer, and an information-displaying non-adhesive layer in which the adhesive includes two sizes of thermally conductive filler.  However, the non-adhesive layer has an arithmetic mean surface roughness of 0.7 microns or more which is larger than the inventive adhesive sheet.
Newly cited Bunyan (U.S. Pat. 6,432,497) recites a double-sided adhesive sheet having two thermally conductive fillers, however the sheet includes a first adhesive composition with a first filler on one side of the sheet and a second adhesive composition with a second filler on the other side of the sheet.  Thus the fillers are not both included in the same adhesive composition.  Furthermore, the resulting double-sided adhesive sheet does not have a non-adhesive face on one side and it would be detrimental to the invention of Bunyan to make a non-adhesive face on one side of the thermally-conductive double sided pressure sensitive adhesive sheet.
Newly cited Aizawa (U.S. Pat. 5,609,954) teaches an adhesive which includes heat-expandable microspheres of two different diameters.  However, such microspheres deform upon heating and debond the adhesive sheet, contrary to the function of the inventive adhesive sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".



Conclusion
	Claims 1, 6, 8, 9, 11, 13-14, and 18-27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796